UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24115 WORLDS.COM, INC. (Name of Small Business Issuer in its Charter) New Jersey 22-1848316 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 11 Royal Road, Brookline, MA02445 (Address of Principal Executive Offices) (617) 725-8900 (Issuer’s Telephone Number) Securities registered under Section12(b) of the Exchange Act: Title of Each Class Name Of Each Exchange On Which Registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1)filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Check if there is no disclosure of delinquent filers in response to Item405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):YesoNox The issuer’s revenues for its fiscal year ended December31, 2007 were $5,269. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer computed by reference to the price at which the common equity was sold, or the closing price of such common equity, as of March 4, 2008 (a date within the past 60 days) was approximately $9,578,886. At March 4, 2008, the issuer had outstanding 44,824,341 shares of par value $.001 Common Stock, of which 43,540,393 shares were held by non-affiliates. Transitional Small Business Disclosure Format (check one):oYesxNo CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements involve risks and uncertainties and our actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "believe," and similar language, including those set forth in the discussion under "Description of Business," including the "Risk Factors" described in that section, and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-KSB. We base our forward-looking statements on information currently available to us, and we believe that the assumption and expectations reflected in such forward-looking statements are reasonable, and we assume no obligation to update them. Statements contained in this Form 10-KSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I Item1 Description of Business 3 Item2 Description of Property 9 Item3 Legal Proceedings 9 Item4 Submissions of Matters to a Vote of Security Holders 9 PARTII Item5 Market for Common Equity, Related Stockholder Matters And Small Business Issuer Purchases of Equity Securities 10 Item6 Management’s Discussion and Analysis or Plan of Operation 11 Item7 Financial Statements 12 Item8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item8A(T) Controls and Procedures 21 Item 8B Other Information 21 PARTIII Item9 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 22 Item10 Executive Compensation 22 Item11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item12 Certain Relationships and Related Transaction, and Director Independence 24 Item13 Exhibits 25 Item14 Principal Accountant Fees and Services 25 2 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS. General Worlds.com is a leading 3D entertainment portal which leverages our proprietary technology to offer visitors a network of virtual, multi-user environments which we call "worlds". These worlds are visually engaging online environments featuring animation, motion and content where people can come together and, by navigating through the website, shop, interact with others, attend events and be entertained. In support of this portal and our overall business strategy, we design and develop software, content and related technology for the creation of interactive, three-dimensional ("3D") Internet web sites. Using our technology, we create our own Internet sites, as well as sites available through third-party online service providers. Sites using our technology allow numerous simultaneous visitors to enter, navigate and share interactive "worlds". Our 3D Internet sites are designed to promote frequent, repeat and prolonged visitation by users by providing them with unique online communities featuring dynamic graphics, highly useful and entertaining information content, and interactive capabilities. We believe that our sites are highly attractive to advertisers because they offer access to demographic-specific user bases comprised of people that visit the site frequently and stay for relatively long periods of time. Recent developments Worlds terminated all full time employees in June 2001 and ceased SEC reporting as a result of the internet market meltdown and an aborted financing the company had planned for September 2001. The company has continued to maintain its service sinceoperationswere reducedas well as continued software development on an as needed basis and under contract licenses. While the company has kept the service continuouslyup since 2001there have been thousands of customer created worlds and Avatars developed using Worlds tools and hosted on the members’ PCs. As a result of the renewed public interest in 3D sites during the second quarter of 2007, management of the Company began to explore the possibility of becoming more active operationally.As detailed below, during the third quarter of 2007 we, among other things, expanded our Board, commenced a small financing, and began upgrading our technology and more actively seeking business opportunities. Our Technology We use our proprietary technology to produce three-dimensional portals and web sites for Worlds.com and third parties. We believe that our core technology delivers a considerably faster frame rate for user experiences and, in some cases, a meaningful productivity increase in art production and integration over its previous generation production tools. Our technology permits the development of virtual worlds which have broad applications. These applications include but are not limited to: o a virtual meeting place (such as a fan club); o a 3D e-commerce store (where merchandise can be viewed in 3D and purchased online); and o a virtual classroom (where content can be viewed via video streaming and then discussed in real time). Our core technology has substantial elements written in Sun Microsystem's programming language, Java, including WorldsBrowser and WorldsShaper, so we expect that it can be made portable across Windows and UNIX Platforms because of Java's platform independence. Our core technology includes: o WorldsShaper: WorldsShaper is the visual authoring component of our platform. It allows for quick assembly of pieces to create multi-user, shared state, virtual worlds. The WorldsShaper is an advanced compositing 3D building tool that integrates pre-existing or custom content, such as 3D models, textures or images created in Adobe's Photoshop, or midi or wave sound files, with architectural geometry and interactive behaviors and actions written in Java. The architectural building blocks for creating 3D worlds, the flexibility and power of integrating professional modeling and imaging tools, and the extensibility via Java make the WorldsShaper a tool well-suited for rapid creation of 3D environments. o WorldsServer: WorldsServer is the scalable software that we use to control and operate our on-line virtual communities. WorldsServer manages the registration and authentication of users, the locations of users within the 3D environment, the physical structure of the 3D environment, all information regarding objects that are "shared" by the participants and any of the interactions between the users such as text chat. This platform also integrates an HTTP server for the delivery of other content such as audio and video streaming and secure e-commerce applications. o WorldsBrowser: WorldsBrowser is used to access the 3D environments. The browser is optimized for speed, delivering relatively fast frame rates per second in highly textured virtual 3D worlds. o WorldsPlayer™: The WorldsPlayer allows users to view and experience our multi-user, interactive technology. Any world created with the WorldsShaper will be viewable and navigable with the WorldsPlayer. The WorldsPlayer has a high frame rate for fast, quality graphics, an easy-to-use graphic user interface, 2D web browser integration, automatic upgrade capability over the internet and a complete communication tool set including text chat, voice-to-voice chat, e-mail and animation. o Worlds Gamma Libraries: The Worlds Gamma Libraries are composed of sample worlds, textures, models, avatars, actions, sensors, sounds, motion sequences, and other behaviors. 3 Table of Contents Worlds Ultimate 3D Chat We operate a proprietary online 3D Internet chat site known as Worlds Ultimate 3D Chat, an interactive site employing our 3D technology. This site is targeted toward the music industry and its fans. Our 3D technology enhances users' chat experiences by allowing users to see a representation of each other in the form of highly textured characters, known as avatars, and to explore a 3D environment together. Users have the option to create avatars or choose from pre-defined figures in our library. Users communicate with each other through text chat, as well as voice-to-voice chat and can move through the many virtual "worlds" of the 3D environment. The user moves his or her avatar through these worlds using a mouse or keyboard arrow keys and can: o engage other avatars in one-on-one text-based or real voice-to-voice discussions; o enter theme-based chat rooms featuring group discussions on numerous music styles, specific recording artists and other topics; o experience interactive advertising and promotions; o access information on various recording artists, concert schedules and other music-related and nonmusic-related information; o view new music videos by leading recording artists; o listen to selections from newly released CDs by numerous recording artists; o purchase music and recording artist-related merchandise online; and o design their own unique avatar as a VIP subscriber. We believe that the user base to the Worlds Ultimate 3D Chat site will develop into a valuable asset. Worlds Ultimate 3D Chat also contains an e-commerce component, which we believe is the first commercial real 3D virtual store online, selling music merchandise of various major recording artists. In order to increase the number of potential subscribers to our 3D music sites, we offer a modified demo version of our Worlds Ultimate 3D Chat product as a free download. By reducing the price barrier, we hope to generate new members to our Chat service. The proliferation of Worlds Ultimate 3D Chat may also increase corporate brand identity that could translate into valuable consumer data and related advertising potential.For a limited time, the free demo can be accessed by going to www.worlds.com and following instructions for as temporary log-in account. We believe that there is an opportunity to further exploit the Worlds Ultimate 3D Chat product in modified form. We are now exploring the modification of Worlds Ultimate 3D Chat as a corporate Intranet chat and information service for corporate clients. The modified application of Worlds Ultimate 3D Chat, if successfully modified and then marketed, could provide us with an ongoing revenue stream based on the licensing fees for our server technology, as well as annual membership subscription fees. Our Strategy Our goal is to become a leading provider of interactive 3D Internet sites where entertainment content, interactive chat and e-commerce opportunities converge to provide communities for users and advertisers. Keys to achieving our goal are: o Producing interactive multimedia 3D sites. We believe that music and entertainment brands readily lend themselves to exploitation through web sites utilizing our technology. We also believe that the highly graphic, interactive nature of sites using our technology appeals to users drawn to music and entertainment based sites, differentiates such sites from other non-3D music and entertainment based sites and thereby encourages repeat visitation. Because our technology allows for the creation of multiple worlds accessible from a web site, it allows such sites to segregate users of different tastes and demographics. o Creating effective offline distribution partnerships with recording artists and their record companies. We are now actively seeking to enter into alliances with recording artists and their record companies o Creating Brand Identity for Worlds.com. Public awareness of our site and products is critical to our success. We are now actively seeking to build this awareness by entering into co-branding arrangements with other high-profile Internet companies and music and entertainment companies. o Creating Other Services Using Our Interactive 3D Technology. o Pursuing Alliances and Cross Promotional Opportunities. Our strategy for expanding brand recognition through online advertising depends to some extent on our relationships with our distribution and content partners. We have entered into strategic alliances with several leading enterprises and regularly seek additional opportunities to provide our 3D Internet technology and content to other companies for their use in connection with the marketing and delivery of their own products and services. Representative alliances and customers We have established strategic relationships and/or provided 3D content related services to the music group Aerosmith, among others.In January 2001, we entered into a revenue sharing agreement with Aerosmith to create and operate an official 3D Aerosmith environment entitled "Aerosmith World" and to redesign Aerosmith's official website, which currently resides at www.Aerosmith.com. We plan to begin to offer memberships to "Aerosmith interactive", which gives subscribers access to advance ticket sales and exclusive merchandise and discounts. "Aerosmith World" is currently available for download from www.Worlds.com. 4 Table of Contents Competition The markets in which we currently operate and those we intend to enter are characterized by intense competition and an increasing number of new market entrants which have developed or are developing competitive products. We will face competition from numerous sources, including prospective customers which may develop and market their own competitive products and services, software companies, and online and Internet service providers. We believe that competition will be based primarily on ease of use, price and features, including communications capabilities and content. In addition, certain companies have developed, and others may be expected to develop, technologies or products in related market segments which could compete with certain technologies or products we have and/or are developing. We expect that such companies, as well as other companies including established and newly formed companies, may attempt to develop products that will be in direct competition with ours. Many of our competitors have advantages over us, including: o longer operating histories and greater financial, technical, marketing and other resources; o a wider range of services and financial products; o greater name recognition and larger customer bases; o more extensive promotional activities; and o cooperative relationships among themselves and with third parties to enhance services and products. Currently, there are many companies collaborating to establish standardization of 3D usage on the Internet, the adoption of which may require changes to our technology. If we fail to recognize or address the need for new service or product introductions our business and financial condition could be materially adversely affected. Competitors may develop superior technology or determine as a group to adopt standards with which our technology is not compatible. Many companies now compete with us in one way or another and new ones may emerge in the future. The competition may be through entry into the same markets, or through technology that either obviates our advantages or lowers the barrier to entry in one of our markets. The markets in which we compete are characterized by rapid changes in technology and customer requirements, frequent new service and product introductions and evolving industry standards which could result in product obsolescence or short product life cycles. Accordingly, our ability to compete will be dependent upon our ability to develop and successfully introduce new products into the marketplace in a timely manner and to continually enhance and improve our technology to meet the increasingly sophisticated and varied needs of our users and prospective users. Intellectual Property U.S. Patents: Worlds has been granted U.S patent 6,219,045 and 7,181,690 B1 for multi-server technology for 3D applications, which is Worlds' core technology.We are now looking into the implications and breadth of the patent in order to maximize its benefits.The description of the patent is as follows: "The present invention provides a highly scalable architecture for a three dimensional, multi-user, interactive virtual world system.In a preferred embodiment a plurality of users interact in the three-dimensional, computer-generated graphical space where each user executes a client process to view a virtual world from the perspective of that user.The virtual world shows Avatars representing the other users who are neighbors of the user viewing the virtual world.In order that the view can be updated to reflect the motion of the remote user's Avatar, motion information is transmitted to a central server process that provides position updates to client processes for neighbors of the user at that client process.The client process also uses an environment database to determine which background objects to render as well as to limit the number of displayable Avatars to a maximum number of Avatars displayable by that client." Trademark: Worldsplayer - The WorldsPlayer is especially designed to allow users to view and experience the multi-user, interactive Worlds Gamma technology. Any world created with the WorldsShaper will be viewable and navigable with WorldsPlayer.Utilizing the WorldsPlayer, a user assumes a persona (via a digital actor, or Avatars), and can then move, view, chat, play, express one's self via gestures and animations, voice chat, send email, join discussion groups, listen to music, shop at Worlds 3D stores, and watch videos, all in the company of users from around the world, within the 3D environment.The WorldsPlayer boasts high frame rate for fast, high quality graphics, an easy to use graphic user interface, seamless 2D Web browser integration, auto-upgrade capability over the Internet, and a complete communication tool set including chat, voice-to-voice chat, email and animation. The WorldsPlayer offers users the unique and creative experience of customizing their Avatars, while maintaining the ability to animate and activate their Avatars. In addition to our patents andtrademark, we intend to enter into confidentiality agreements with key employees and consultants to protect our IP and general know-how. Employees As of December 31, 2007, we had 1 full time employee, our president, Thomas Kidrin. Corporate History We were formed as a result of the contemporaneous mergers on December 3, 1997 of Worlds Inc., a Delaware corporation formed on April 26, 1994 with and into Worlds Acquisition Corp., a Delaware corporation formed on April 8, 1997 and of Worlds Acquisition Corp. with and into Academic Computer Systems, Inc., a New Jersey corporation formed on May 20, 1968 (the "Mergers"). Academic Computer Systems changed its name to Worlds Inc. after the Mergers. In December 1999, we changed our name from Worlds Inc. to Worlds.com, Inc. in order to better reflect our business as a consumer Internet web site that offers virtual "worlds" in which consumers interact, conduct e-commerce and receive entertainment. 5 Table of Contents RISK FACTORS Our business is subject to numerous risks, including but not limited to those set forth below. Our operations and performance could also be subject to risks that do not exist as of the date of this report but emerge thereafter as well as risks that we do not currently deem material. Risks related to our operations Our auditors have expressed doubt about our ability to continue as a going concern. If we do not generate substantial revenue from our new relationships and are also unable to obtain capital from other resources, we will significantly curtail our operations or halt them entirely. Our capital requirements for the development and commercialization of our technology, creation of our 3D sites and our general operations have been and will continue to be significant. Historically, we have been dependent on financings to fund our development and working capital needs. As of December 31, 2007, we had only $271,334 in cash and cash equivalents. Accordingly, if we do not develop any new projects, we would have to continue to severely diminish our operations or halt them entirely. The opinion of our auditors contains an explanatory paragraph regarding our ability to continue as a going concern. We have experienced relatively large losses during our development and, without significant increases in the market penetration of our services and improvements to our operating margins, we will not achieve profitability. Since inception, we have incurred significant net losses as set forth in the financial information included elsewhere in this report. We anticipate that we will continue to incur significant losses for at least the short-term. We will not achieve profitable operations until we successfully attract and retain a significant number of advertisers to and users of our 3D sites and customers for our other services and generate revenues from these sources that are sufficient to offset the substantial up-front expenditures and operating costs associated with developing and commercializing our services. We may never be able to accomplish these objectives. It will be difficult for you to evaluate us based on our past performance because we are a relatively new company with a limited operating history. We have been actively engaged in the commercial sale of our 3D Internet-based services for a relatively short period of time and, accordingly, have only limited financial results on which you can evaluate our company and operations. We are subject to, and have not been successful in addressing, the risks typically encountered by new enterprises and companies operating in the rapidly evolving Internet marketplace, including those risks relating to: o the failure to develop brand name recognition and reputation; o the failure to achieve market acceptance of our services; o a slow down in general consumer acceptance of the Internet as a vehicle for commerce; and o an inability to grow and adapt our business and technology to evolving consumer demand. We may not be able to successfully compete in our markets, which are characterized by intense competition and the presence of large competitors and rapidly changing technology. Given our relatively limited resources, we have not been able to effectively compete in our target markets. These markets are characterized by intense competition, rapidly changing technology and increasing numbers of new market entrants who have developed or are developing potentially competitive products and services, often resulting in product obsolescence or short product life cycles. Our competitors include other enterprises utilizing 3D-based technology for online entertainment and marketing purposes, online and Internet service providers, online shopping malls, online direct music retailers, online music and book sites and traditional music retailers. Most of our competitors have significantly greater financial and operating resources compared to us.Our ability to compete will be dependent on our ability to enhance and upgrade our technology platform in a timely manner and to effectively offer our target customers attractive and exciting 3D content and services, all of which require the expenditure of funds that we currently do not have. In addition, the very companies with which we do business, such as the larger Internet service providers and record labels, may determine to create and distribute their own 3D Internet sites. We may not be able to develop and maintain marketing relationships with other Internet companies. Our strategy for expanding brand recognition through online advertising depends to some extent on our relationship with other Internet companies. We are now seeking to enter into marketing agreements with those companies that will permit us to advertise our products and services on their web pages. There can be no assurance that we will be able to negotiate these agreement on favorable terms or at all. Additionally, other e-commerce and music-related sites which advertise on popular web sites may have exclusive advertising relationships with such sites or may otherwise object to our attempts to enter into marketing agreements or relationships with such sites. If we cannot secure or maintain these marketing agreements on favorable terms, our business prospects could be substantially harmed. Our limited resources may restrict our ability to manage any growth we may experience. Growth of our business may place a significant strain on our management systems and resources and may require us to implement new operating and financial systems, procedures and controls. Our failure to manage our growth and expansion could adversely affect our business, results of operations and financial condition. Moreover, our present technology backbone may not be adequate to accommodate rapid growth in user demand. Our inability to add additional hardware and software to upgrade our existing technology or network infrastructure to accommodate increased traffic may cause decreased levels of customer service and satisfaction. Failure to implement new systems effectively or within a reasonable period of time could adversely affect our business, results of operations and financial condition. In addition to our own technology, we use the technology of others in the creation of our products and we are dependent upon our continued ability to access these other technologies. Although our proprietary technology is the foundation of our products, we also use the technology of other companies in the creation and delivery of our products. Accordingly, any delay or termination by any of these third-party providers in the provision of their technologies to us because of our failure, or perceived inability, to pay such vendors or otherwise could cause a disruption in the commercial distribution of our own products. Further, any material increases in the prices these providers charge us for use of their technologies could force us to increase the prices we charge for our own products or possibly make the creation and distribution of our products no longer economically feasible or desirable. We cannot assure you that any of these companies will continue to provide their technology to us in an efficient, timely and cost-effective manner. An interruption in or termination in our access to any necessary third party technologies, and our subsequent inability to make alternative arrangements in a timely manner, if at all, would likely have a material adverse effect on our business and financial condition. 6 Table of Contents We are dependent, in part, on the sale of our services to foreign customers, and accordingly, are subject to the risks of doing business internationally. We market and provide our services both in the United States and internationally. Servicing our foreign clients and marketing our services abroad requires the dedication of significant management and financial resources, which we currently do not have. Our international operations are, and will be, subject to a variety of risks associated with conducting business internationally, many of which are beyond our control. Operating internationally subjects us to risks relating to the following areas: o expenses associated with customizing products for foreign countries; o political and economic instabilities; o potentially adverse tax consequences and regulatory requirements; o uncertainty of product acceptance by different cultures; o dependence on local partners who may not be able to meet the needs of a growing international market; o greater difficulty in accounts receivable collection and longer collection periods; o difficulties and costs of staffing and managing foreign operations; o unexpected changes in regulatory requirements related to the Internet; and o limited or unfavorable intellectual property protection. The market may not readily accept our products and services. Demand and market acceptance for relatively new products, such as our 3D chat, are subject to a high level of uncertainty. The successful introduction of any new product requires a focused, efficient strategy to create awareness of and desire for the products. For example, in order to achieve market acceptance for our Worlds 3D chat sites, we will need to educate the members of the music industry, such as record companies, record labels and recording artists, about the marketing benefits this product could provide them. Similarly, we will have to make music buyers and Internet consumers aware of this product's existence, draw users to the site and compel them to return to the site for repeat visitations. Our marketing strategy may be unsuccessful and is subject to change as a result of a number of factors, including changes in market conditions (including the emergence of market segments other than music which in our judgment can be readily exploited through the use of our technology), the nature of possible license and distribution arrangements and strategic alliances which may become available to us in the future and general economic, regulatory and competitive factors. There can be no assurance that our strategy will result in successful product commercialization or that our efforts will result in initial or continued market acceptance for our proposed products. If we are unable to protect our intellectual property rights, competitors may be able to use our technology or trademarks, which could weaken our competitive position. In addition to our patents, we rely on a combination of copyright, trademark and trade secret laws and restrictions on disclosure to protect our intellectual property rights. We also intend to enter into confidentiality or license agreements with our employees, consultants and customers, and control access to and distribution of our software, documentation and other proprietary information. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our products or technology, particularly in foreign countries where the laws may not protect our proprietary rights as fully as in the United States. Although we have never been involved in any intellectual property litigation, we could become a party to litigation in the future to protect our intellectual property or as a result of alleged infringement of others' intellectual property. These claims and any resulting lawsuits could subject us to significant liability for damages and invalidation of our proprietary rights. If we lose any of our key personnel or fail to hire and retain other talented employees, our operations could be harmed. Our success is currently dependent, in large part, on the personal efforts of Thomas Kidrin, our president and chief executive officer.The loss of Mr. Kidrin's services could have a material adverse effect on our business and prospects. Our success is also dependent upon our ability to hire and retain additional qualified management, marketing, technical, financial, and other personnel. Competition for qualified personnel is intense and we may not be able to hire or retain additional qualified personnel. Any inability to attract and retain qualified management and other personnel would have a material adverse effect on our ability to grow our business and operations. In order to be successful, we must be able to enhance our existing technology and products and develop and introduce new products and services to respond to changing market demand. The markets in which we operate are characterized by frequently changing customer demand and the introduction of new technologies. In order to be successful, we must be able to enhance our existing technology and products and develop and introduce new products and services to respond to changing market demand. The development and enhancement of services and products entails significant risks, including: o the inability to effectively adapt new technologies to our business; o the failure to conform our services and products to evolving industry standards; o the inability to develop, introduce and market enhancements to our existing services and products or new services and products on a timely basis; and o the nonacceptance by the market of such new service and products. We currently have only limited resources to enhance our technology or to develop new products. Our future results depend on continued evolution of the Internet. Our future results depend on continued growth in the use of the Internet for information, publication, distribution and commerce. Our growth is also dependent on increasing availability to residential consumers of broadband Internet access which will allow such persons to access higher-capacity content through the Internet. Our business could suffer if Internet usage and broadband availability does not continue to grow and evolve. In addition, changes in network infrastructure, transmission and content delivery methods and underlying software platforms, and the emergence of new Internet access, such as television set-top boxes, could dramatically change the structure and competitive dynamic of the market for Internet realtime 3D products. We may not be able to adopt our technology and services for use in connection with other emerging technologies. 7 Table of Contents We may not be able to economically comply with any new government regulation that may be adopted with respect to the Internet. New Internet legislation or regulation, or the application of existing laws and regulations to the Internet and e-commerce could add additional costs and risks to doing business on the Internet. We are subject to regulations applicable to businesses generally and laws or regulations directly applicable to communications over the Internet and access to e-commerce. Although there are currently few laws and regulations directly applicable to e-commerce, it is possible that a number of laws and regulations may be adopted with respect to the Internet, covering issues such as user privacy, pricing, content, copyrights, distribution, antitrust, taxation and characteristics and quality of products and services. Legislation regarding privacy of personal information about users may affect our communities. We are subject to and must comply with data protection legislation which restricts our ability to collect and exploit users' personal data. Our business is particularly dependent on the existing and future data protection laws in Europe, the United States and in each specific country where we operate or have members. European data protections legislation is drafted in very broad terms, and there are few sources of guidance as to its interpretation. It is difficult to foresee the extent to which its enforcement by relevant authorities will restrict our operations. We believe that a rigid interpretation of data protection legislation could hinder our ability to conduct our business as planned. Our failure to comply with applicable law could subject us to severe legal sanctions which could have a material adverse effect on our business and results of operations. We maintain a privacy policy which is to not disclose individually identifiable information about any user of our products or services to a third party without the user's consent. Despite this policy, however, if third persons were able to penetrate our network security or otherwise misappropriate users' personal information, we could be subject to liability claims. We face potential liability for the content delivered over our sites. While we intend to acquire all licenses and other rights necessary to conduct our business without violating any copyrights, there can be no assurance that we will be able to do so. Due to the nature of our business, we could become involved in litigation regarding the music, video and other content transmitted over our sites which could force us to incur significant legal defense costs, could result in substantial damage awards against us and could otherwise damage our brand name and reputation. In addition, because music materials may be downloaded from our sites and may be subsequently distributed to others, claims could be made against us for "pirating" and copyright or trademark infringement. Claims could also be made against us if material deemed inappropriate for viewing by children is accessed or accessible through our sites. While we intend to carry insurance policies, our insurance may not cover these types of claims or may not be otherwise adequate to cover liability that may be imposed. Any partially or completely uninsured claim against us, if successful and of sufficient magnitude, would have a material adverse effect on us. Risks related to our common stock Possible issuances of our capital stock would cause dilution to our existing shareholders. While we currently have approximately 49,830,393 shares of common stock outstanding, we are authorized to issue up to 65,000,000 shares of common stock. Therefore, we will be able to issue a substantial number of additional shares without obtaining shareholder approval. In the event we elect to issue additional shares of common stock in connection with any financing, acquisition or otherwise, current shareholders could find their holdings substantially diluted, which means they will own a smaller percentage of our company. Certain shareholders control a substantial portion of our outstanding common stock. Our chief executive officer owns a significant portion of the outstanding shares of our common stock and Mr. Kidrin may be issued an additional 15 million shares of our common stock upon the exercise of outstanding stock options. Accordingly, he will be able to influence the election of our directors and thereby influence or direct our policies. No dividends have been paid on our common stock. To date, we have not paid any cash dividends on our common stock and we do not expect to declare or pay dividends on the common stock in the foreseeable future. In addition, the payment of cash dividends may be limited or prohibited by the terms of any future loan agreements. We are subject to "penny stock" regulations which may adversely impact the liquidity and price of our common stock. Our common stock is currently deemed a "penny stock." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information on penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell such securities to persons other than established customers and accredited investors (generally, those persons with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse), the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These requirements could reduce the level of trading activity, if any, in the secondary market for our common stock. As a result of the foregoing, our shareholders may find it more difficult to sell their shares. The exercise or conversion of outstanding options into common stock will dilute the percentage ownership of our other shareholders. The sale of such common stock or other common stock in the open market could adversely affect the market price of our common stock. As of March 4, 2008, there are outstanding options to purchase an aggregate of approximately 15,775,000 shares of our common stock and more options will likely be granted in the future to our officers, directors, employees and consultants. The exercise of outstanding stock options will dilute the percentage ownership of our other shareholders. Sales, or the expectation of sales, of a substantial number of shares of our common stock in the public market, including shares of our common stock issuable upon exercise of our stock options, could adversely affect the prevailing market price of our common stock. 8 Table of Contents ITEM 2. DESCRIPTION OF PROPERTIES. We do not own any property nor do we have any contracts or options to acquire any property in the future. Presently, we are operating out of offices in our president's residence in 11 Royal Road, Brookline, Massachusetts 02445, where we occupy approximately 800 square feet.This space is adequate for our present and our planned future operations. We pay no rent to our president for use of this space. In addition we have no written agreement or formal arrangement with our president pertaining to the use of this space. No other businesses operate from this office. We have no current plans to occupy other or additional office space. ITEM 3. LEGAL PROCEEDINGS. In Cosmo Communications v. Worlds Inc. (our former name) in the Superior Court Of New Jersey Law Division, Bergen County, the court rendered a decision in favor of the plaintiff, Cosmo Communications on February 13, 2001. The judgment amount entered on March 20, 2001, is approximately $205,000 of which $200,000 is accrued. The judgment related to a consulting agreement for raising capital. The court ruled that the terms of the contract are binding on successors of the company and that Worlds.com is a successor company. In Graubard Miller f/k/a Graubard Mollen Miller v. Worlds Inc. (our former name) in the United States District Court, Southern District of New York, the court granted summary judgment against us in the aggregate amount of $182,075.24 for unpaid legal fees and expenses and an unpaid note. $122,598 is reserved on our balance sheet for this judgement. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 9 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock began trading on the OTC Bulletin Board on October 20, 1998 under the symbol "WLDI." On February 11, 2000, in connection with the change in our name from Worlds Inc. to Worlds.com Inc., our symbol was changed to "WDDD." During 2001, our stock was no longer quoted on the OTC Bulletin Board and was quoted on the Pink Sheets. The following table sets forth, for the periods indicated, the high and low bids for our common stock as reported on the OTC Bulletin Board or the Pink Sheets (representing interdealer quotations, without retail mark-ups, mark-downs or commissions, and may not necessarily represent actual transactions): Year Ended December31, 2007: High Low 3/31/2007 $ 0.01 $ 0.01 6/30/2007 $ 0.04 $ 0.04 9/30/2007 $ 0.08 $ 0.08 12/31/2007 $ 0.20 $ 0.15 Year Ended December31, 2006: High Low 3/31/2006 $ 0.005 $ 0.005 6/30/2006 $ 0.005 $ 0.005 9/30/2006 $ 0.004 $ 0.004 12/31/2006 $ 0.009 $ 0.009 Holders As of March 4, 2008, we had 610 shareholders of record of our common stock. Dividends We have never paid a dividend on our common stock and do not anticipate paying any dividends in the near future. Recent Sales of Unregistered Securities In addition to the 7,500,000 shares we sold for $375,000 that was previously disclosed in our quarterly report on Form 10-QSB for the quarter ended September 30, 2007, we sold an additional 3,500,000 shares of our common stock at a price of $0.05 per share (a premium to the $0.03 market price at the commencement of the offering) for $175,000 for an aggregate offering of 11 million shares for $550,000.No underwriters were utilized in the placement and no commissions were paid.The offer, sale and issuance of the shares were exempt from registration under Section 4(2) of the Securities Act of 1933, as amended inasmuch as: all of the investors were “accredited” as defined in Rule 501 of Regulation D promulgated under such Section 4(2); the investors took their shares for investment purposes without a view to distribution; the investors had access to information concerning the Company and its business prospects; there was no advertising or general solicitation involved in the sale of the shares; no commissions were paid; and the securities that were issued contain standard restrictive legends. During 2007 we also issued stock options to various persons directors and consultants as follows: 450,000 exercisable at $0.05 75,000 exercisable at $0.11 100,000 exercisable at $0.22 100,000 exercisable at $0.25 50,000 exercisable at $0.30 10 Table of Contents Company Equity Compensation Plans The following table sets forth information as of December 31, 2007, with respect to compensation plans (including individual compensation arrangements) under which equity securities of the Company are authorized for issuance. Plan Category Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans 2007 Stock Option Plan, not yet approved by stockholders 15,775,000 $ 0.052 8,925,000 Stock option grants approved by stockholders 0 $ N/A - Total 15,675,000 $ 0.052 9,025,000 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements When used in this Form 10-KSB and in future filings by the Company with the Commission, The words or phrases such as "anticipate," "believe," "could," "would," "estimate," "expect," "intend," "may," "plan," "predict," "project," "will" or similar expressions are intended to identify “forward-looking statements” withinthe meaning of the Private Securities Litigation Reform Act of 1995.Readers are cautioned not to place undue reliance on any such forward looking statements, each of which speak only as of the date made.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.The Company has no obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect anticipated or unanticipated events or circumstances occurring after the date of such statements. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results to be materially different. These factors include, but are not limited to, changes that may occur to general economic and business conditions; changes in current pricing levels that we can charge for our services or which we pay to our suppliers and business partners; changes in political, social and economic conditions in the jurisdictions in which we operate; changes to regulations that pertain to our operations; changes in technology that render our technology relatively inferior, obsolete or more expensive compared to others; foreign currency fluctuations; changes in the business prospects of our business partners and customers; increased competition, including from our business partners; delays in the delivery of broadband capacity to the homes and offices of persons who use our services; general disruptions to Internet service; and the loss of customer faith in the Internet as a means of commerce. The following discussion should be read in conjunction with the financial statements and related notes which are included under Item 7. We do not undertake to update our forward-looking statements or risk factors to reflect future events or circumstances. Overview General Worlds.com is a leading 3D entertainment portal which leveraged its proprietary technology to offer visitors a network of virtual, multi-user environments which we call "worlds". These worlds are visually engaging online environments featuring animation, motion and content where people can come together and, by navigating through the website, shop, interact with others, attend events and be entertained. Sites using our technology allow numerous simultaneous visitors to enter, navigate and share interactive "worlds". Our 3D Internet sites are designed to promote frequent, repeat and prolonged visitation by users by providing them with unique online communities featuring dynamic graphics, highly useful and entertaining information content, and interactive capabilities. We believe that our sites are highly attractive to advertisers because they offer access to demographic-specific user bases comprised of people that visit the site frequently and stay for relatively long periods of time. Starting in mid-2001 we were not able to generate enough revenue to sustain operations at previous levels and inasmuch as other sources of capital were not available we have had to limit our operations since that time. Revenues We generated only modest revenue during the year as we have reduced operations since mid 2001 when we ran out of funds.The revenue that was generated resulted from VIP subscriptions to our Worlds Ultimate 3-D Chat service. Expenses We classify our expenses into two broad groups: o cost of revenues; and o selling, general and administration. During the year, as more funds became available from our financing, we were able to increase operations and become more active operationally. Liquidity and Capital Resources We have had to limit our operations since mid 2001 due to a lack of liquidity.We were able to issue equity in the last two quarters of this year and raise capital that enabled us to begin upgrading our technology, develop new products and actively solicit additional business.We continue to pursue additional sources of capital though we have no current arrangements with respect to, or sources of, additional financing at this time and there can be no assurance that any such financing will become available. If we cannot start to generate sufficient revenues, we may need to scale back operations. 11 Table of Contents RESULTS OF OPERATIONS Our net revenues for each of the years ended December 31, 2007 and 2006 were $5,269 and $2,144, respectively.Management believes that this increase was due to increased sales ofVIP memberships but that the amount of business from reduced operations is inconsequential. Year ended December 31, 2007 compared to year ended December 31, 2006 Revenue increased by $3,125, to $5,269 for the year ended December 31, 2007 from $2,144 in the prior year.The business has been running in a limited mode due to the lack of liquidity.We expect increased revenues in 2008 resulting from our 2007 financing. Cost of revenues increased by $56,256 to $57,312 in 2007 from $1,056 in 2006 reflecting the increased business activities following the financing in 2007 as compared to 2006 in which there was no financing. Selling general and administrative expenses increased by $460,038, from $50,920 to $510,958 for the years ended December 31, 2006 and 2007, respectively.The balances increased due to our operations increasing thereby resulting in increased payroll, increased contract labor and increased legal and accounting services.The Company also issued options to certain individuals as an incentive in lieu of cash compensation and the option expense is reflected in these numbers. Other expenses include interest expense of $115,383 directly attributable to the notes payable in the year ended December 31, 2007.Interest expense in the year ended December 31, 2006 was $153,844 as we carried more debt was in 2006. Extraordinary gains of $2,740,751 and $77,531 were recorded in 2007 and 2006, respectively. These pertained to debt that was legally extinguished due to expiration of the statute of limitations for such debts under state laws. As a result of the foregoing, we realized net income of $2,062,367 for the year ended December 31, 2007 compared to a loss of $126,145 in the year ended December 31, 2006, although as disclosed above the gain resulted from non-operational bookkeeping entries from the extinguishment of debt. We expect that the majority of the remaining debt on our books will become extinguished in 2008 due to expiration of the statute of limitations for such remaining debts under state laws. Liquidity and Capital Resources Our financial and liquidity position improved as exhibited by our cash, cash equivalents, short-term marketable securities and marketable equity securities of $271,334 at December31, 2007. We sold 11,000,000 shares of our common stock to raise $550,000 during the year.At December 31, 2006, cash, cash equivalents, short-term marketable securities and equity securities was $2,041.This increase of $269,293 was the result of equity financing in 2007.There were no capital expenditures in 2006. Historically, our primary cash requirements have been used to fund the cost of operations, development of our products and patent protection, with additional funds having been used in promotion and advertising and in connection with the exploration of new business lines. The funds raised in our 2007 financing are being used to upgrade our existing technology, purchase hardware (capital expenditures), develop new products and services, pay salaries to management and pay professional fees to our attorneys and auditors to prepare and file reports with the Securities and Exchange Commission to bring us “current” in our filings so we can attempt to qualify to have our stock quoted on the OTC Bulletin Board or listed on NASDAQ.Once we are current in our public filings we hope to raise additional funds to be used for advertising our existing products and services and to fund the development of additional products and services.No assurances can be given that we will be able to become current in or public filings or that, even if we are able to do so, that it will allow us to raise any additional funds. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments”. This Statement amends FASB Statements No. 133, Accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This Statement resolves issues addressed in Statement 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” SFAS No. 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement 133, and establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation. It also clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends Statement 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This Statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006. The Company does not expect that the adoption of this statement will have a material impact on its financial statements. In 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets”. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in indicated situations; requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable; permits an entity to choose relevant subsequent measurement methods for each class of separately recognized servicing assets and servicing liabilities; at its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value; and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. The Company is required to adopt this Statement as of the beginning of its first fiscal year that begins after September 15, 2006, i.e. fiscal 2007. The Company does not expect that the adoption of this statement will have a material impact on its financial statements. In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes,” which prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction). The accounting provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006. The adoption of this Interpretation is not expected to have any impact on our financial position or results of operations in 2008. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements, (“SFAS 157”), to define fair value, establish a framework for measuring fair value in accordance with generally accepted accounting principles and expand disclosures about fair value measurements. SFAS 157 requires quantitative disclosures using a tabular format in all periods (interim and annual) and qualitative disclosures about the valuation techniques used to measure fair value in all annual periods. The provisions of this Statement shall be effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company will be required to adopt the provisions of this statement as of January 1, 2008. The Company does not expect that the adoption of this Statement will have a material impact on its financial statements. In September 2006, the FASB issued Statement No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – An amendment of FASB Statements No. 87, 88, 106, and 132(R)” (“SFAS 158”). This Statement enhances disclosure regarding the funded status of an employers’ defined benefit postretirement plan by (a) requiring companies to include the funding status in comprehensive income and (b) recognize transactions and events that affect the funded status in the financial statements in the year in which they occur (c) at a measurement date of the employer’s fiscal year-end. The Company does not expect that the adoption of this statement will have a material impact on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The provisions of SFAS 159 are effective as of January 1, 2008. We are currently reviewing SFAS 159 to determine its impact, if any, on our financial position or results of operations. On December 4, 2007, the FASB issued SFAS No. 160, Noncontrolling interest in Consolidated Financial Statements (SFAS No. 160). SFAS No. 160 requires all entities to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements. The statement establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation and expands disclosures in the consolidated financial statements. SFAS No. 160 is effective for fiscal years beginning after December 15, 2008 and interim periods within those fiscal years. We have not yet determined the impact of the adoption of SFAS No. 160 on our consolidated financial statements and footnote disclosures. On December 4, 2007, the FASB issued SFAS No. 141R, Business Combinations (SFAS No. 141R). SFAS No. 141R requires the acquiring entity in a business combination to recognize all the assets acquired and liabilities assumed, establishes the acquisition date fair value as the measurement objective for all assets acquired and liabilities assumed, and requires the acquirer to expand disclosures about the nature and financial effect of the business combination. SFAS No. 141R is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. We have not yet determined the impact of the adoption of SFAS No. 141R on our consolidated financial statements and footnote disclosures. 12 Table of Contents ITEM 7. FINANCIAL STATEMENTS. CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 BALANCE SHEET 15 STATEMENTS OF OPERATIONS 16 STATEMENTS OF CASH FLOWS 17 STATEMENT OF STOCKHOLDERS’ DEFICIT 18 NOTES TO FINANCIAL STATEMENTS 19 13 Table of Contents BONGIOVANNI & ASSOCIATES, PA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Worlds.com, Inc. We have audited the accompanying balance sheet of Worlds.com, Inc. (the “Company”) as of December 31, 2007 and related statements of operations, stockholders’ deficit, and cash flows for the years ending December 31, 2007 and 2006. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Worlds.com, Inc. (a New Jersey corporation) as of December 31, 2007 and the results of its operations and its cash flows for years ended December 31, 2007 and 2006in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company has suffered recurring operating losses, has an accumulated deficit, has had minimal revenues from operations, and has yet to generate an internal cash flow that raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Bongiovanni & Associates, PA Bongiovanni & Associates, PA Cornelius, North Carolina February 26, 2008 14 Table of Contents Worlds.com, Inc. Balance Sheets As of December 31, 2007 Current Assets Cash and cash equivalents $ 271,334 Deferred costs 55,695 Prepaid expenses 9,860 Total Current Assets 336,888 Property and equipmentnet of accumulated depreciation 9,375 TOTAL ASSETS $ 346,263 Current Liabilities Accounts payable $ 180,813 Accrued expenses 525,484 Deferred revenue 631,950 Current maturities of notes payable 773,279 Total Current Liabilities 2,111,527 Stockholders Equity (Deficit) Common stock (Par value $.001, authorized 65,000,000 shares, issued and out standing 44,824,341shares) 44,824 Common stock subscribed but not yet issued (5,411,764 common shares) 5,411 Additional paid in capital 21,140,760 Accumulated deficit (22,956,259 ) Total stockholders deficit (1,765,264 ) Total Liabilities and stockholders deficit $ 346,263 The accompanying notes are an integral part of these financial statements. 15 Table of Contents Worlds.com, Inc. Statements of Operations For the year ended December 31, 2007 and 2006 2007 2006 Revenues Revenue $ 5,269 $ 2,144 Total 5,269 2,144 Cost and Expenses Cost of Revenue 57,312 1,056 Selling General & Administrative 510,958 50,920 Operating loss (563,001) (49,832) Other Income (Expense) - - Interest Expense (115,383) (153,844) Debt forgiven 2,740,751 77,531 Net Income (Loss) $ 2,062,367 $ (126,145) - - The accompanying notes are an integral part of these financial statements. 16 Table of Contents Worlds.com, Inc. Cash Flows For the year ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities Net Income/(loss) $ 2,062,367 $ (126,145 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Fair value of stock options issued 296,506 - Forgiveness of notes payable (904,447) - Deferred Costs (55,695) - Accounts receivable Prepaid expenses and other current assets (9,860) - Accounts payable and accrued expenses (1,660,203) 124,813 Net cash provided by (used in) operating activities (271,332) (1,332 ) Cash flows from investing activities Acquisition of property and equipment (9,375) - Net cash used in investing activities (9,375) - Cash flows from financing activities Proceeds from sale of common stock 550,000 - Net cash provided from investing activities 550,000 - Net increase(decrease) in cash 269,293 (1,332 ) Cash beginning of year 2,041 3,373 Cash end of year $ 271,334 $ 2,041 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 17 Table of Contents Worlds.com, Inc. Statement of Stockholders' Equity Period from January 1, 2006 to December 31, 2007 Additional Total Common stock Common stock Paid-in Common shares subscribed but not Common stock subscribed but not Accumulated stockholders' Shares Amount Capital Issued Issued Deficit (deficit) Balances, January 1, 2006 $ 33,824,341 $ 33,824 $ 20,146,723 $ (24,892,481 ) $ (4,711,934 ) Net income for the year ended December 31, 2006 (126,145 ) (126,145 ) Balances, December 31, 2006 $ 33,824,341 $ 33,824 $ 20,146,723 $ (25,018,626 ) $ (4,838,079 ) Equity Investment 11,000,000 11,000 539,000 550,000 Conversion of Note payable 69,589 411,764 411 70,000 Conversion of Officer Loan payable 88,942 5,000,000 5,000 93,942 Issuance of Options 296,506 296,506 Net Income for the year ended December 31, 2007 2,062,367 2,062,367 Balances, December 31, 2007 $ 44,824,314 $ 44,824 $ 21,140,760 $ 5,411,764 $ 5,411 $ (22,956,259 ) $ (1,765,264 ) The accompanying notes are an integral part of these financial statements. 18 Table of Contents Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Year Ended December 31, 2007 NOTE 1 –
